ICJ_069_FrontierDispute_BFA_MLI_1986-12-22_JUD_01_ME_01_FR.txt. 652

OPINION INDIVIDUELLE DE M. LUCHAIRE

J'ai voté en faveur du dispositif de Parrét parce qu’il repose sur un
raisonnement dont la logique est incontestable même si l’on n’en approuve
pas totalement certains de ses éléments ou certaines de ses conséquences.

I] m’apparait nécessaire cependant de faire deux séries d'observations,
les unes concernant les principes juridiques applicables, les autres concer-
nant leur application concrète à l’espèce.

A

I. Dans le langage juridique l’expression « décolonisation » ne doit être
utilisée qu’avec beaucoup de prudence et surtout ne doit pas être confon-
due avec l’accession à l'indépendance.

D'une part il ne faut pas négliger une opinion — respectable comme
toutes les opinions, qu’on les partage ou qu’on ne les partage pas — d’après
laquelle l'indépendance n’est pas le contraire de la colonisation mais son
parfait achévement, surtout lorsqu'elle a été acquise sans combat contre
l'autorité administrante qui a ainsi facilité le progrès culturel, économique,
social et politique des populations intéressées, c’est-à-dire les conditions
mêmes d’une véritable indépendance.

D'autre part ce que consacre le droit international c’est le droit des
peuples à disposer d'eux-mêmes ; la Constitution française de 1958 pour ce
qui concerne les territoires français d’outre-mer de l’époque et donc le
Soudan français (devenu aujourd’hui la République du Mali) et la Haute-
Volta (devenue aujourd’hui le Burkina Faso) consacre expressément le
droit des peuples à disposer d'eux-mêmes. Si la déclaration 1514 (XV) de
l’Assemblée générale des Nations Unies en date du 14 décembre 1960
reconnaît le droit de libre détermination de tous les peuples, elle précise
qu’ils « déterminent librement leur statut politique » : or l’exercice de ce
droit ne conduit pas nécessairement à l’indépendance d’un Etat dont les
frontières seraient celles d’une ancienne colonie. Il peut conduire en effet
(liste des facteurs annexée à la résolution 648 (VII) votée par l’Assemblée
générale des Nations Unies en date du 10 décembre 1952) :

— soit à l'indépendance dans le cadre géographique précité,
— soit à l'intégration dans le territoire de la puissance administrante dans

la plus stricte égalité des droits entre les individus qu’ils soient origi-
naires de l’ancienne colonie ou de l’ancienne métropole, ou encore

102
653 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

à l’intégration dans les mêmes conditions d'égalité avec un Etat voi-
sin,

— soit à l’association volontairement acceptée par l’ancienne colonie avec
lancienne métropole dans des conditions respectant notamment la
pleine personnalité de la première.

Enfin il est évident que l’exercice du droit de libre détermination peut
conduire certaines parties nettement individualisées de l’ancienne colonie
à un choix différent de celui d’autres parties.

Les exemples de choix très différents entre ces diverses solutions sont
nombreux dans l’histoire de ces dernières décennies ; c’est ainsi que l’an-
cienne partie du Togo sous tutelle britannique s’est trouvée intégrée dans
l'Etat du Ghana, que l’ancienne partie du Cameroun sous tutelle britan-
nique s’est trouvée intégrée dans sa partie nord à l'Etat du Nigeria et dans
sa partie sud au Cameroun anciennement sous tutelle française, que les
Somalies anglaise et italienne ont formé un seul Etat, que les territoires
sous la tutelle stratégique des Etats-Unis ont choisi les uns l'indépendance,
les autres l’association avec les Etats-Unis, etc.

Il en résulte plusieurs conséquences :

En premier lieu les frontières d’un Etat indépendant issu de la coloni-
sation peuvent être différentes de celles de la colonie qu’il remplace et cela
en raison de l’exercice même du droit de libre détermination.

En second lieu le processus colonial doit être considéré comme totale-
ment achevé lorsque les populations d’une colonie ont été à même d’exer-
cer ce droit de libre détermination. Pour ce qui concerne les territoires
d'outre-mer français, et plus particulièrement le Soudan français et la
Haute-Volta, le phénomène colonial a donc disparu le 28 septembre 1958
lorsque par un acte de libre détermination — par un référendum dont
personne n’a contesté la sincérité — ces territoires ont choisi leur statut ;
certains ont voulu à l’époque rester des territoires d’outre-mer assimilés
aux autres collectivités territoriales de la République française, d’autres —
et ce fut le cas pour le Soudan français et la Haute-Volta — ont choisi le
statut d'Etats membres de la communauté et donc la solution d’une asso-
ciation, un autre enfin a choisi l’indépendance, ce fut le cas de la Guinée. A
compter de cette date les territoires d’outre-mer français ne peuvent donc
plus être considérés comme des colonies ; leur pleine liberté s’est d’ailleurs
trouvée confirmée par le fait que ceux qui avaient choisi le statut d'Etat
membre de la communauté sont devenus indépendants en 1960 et que ce
fut aussi le cas ultérieurement de certains de ceux qui avaient opté pour le
maintien du statut de territoire d’outre-mer (République de Djibouti, par
exemple).

Ces considérations présentent des intérêts certains pour le règlement du
problème soumis à la Chambre ; en effet au jour de leur indépendance le
Mali et la Haute-Volta ont recueilli à la fois les compétences qu’exergait à
leur égard la communauté mais aussi celles qu’ils exerçaient eux-mêmes en
tant qu’Etats membres de cette communauté. Il se sont donc en grande

103
654 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

partie succédé à eux-mêmes ; en conséquence, en application de la théorie
de l’État successeur, ils sont tenus par les décisions expresses ou implicites
qu’ils ont prises ou qu’ils peuvent être considérés comme ayant prises dans
le cadre des compétences — d’ailleurs très larges — dont ils disposaient
avant le jour de leur accession à l'indépendance.

IL. C’est aussi l’une des raisons pour lesquelles il convient d'apprécier les
éléments et les conséquences de l’acquiescement ou de la reconnaissance
d’une certaine situation. L’acquiescement d’un Etat à une situation créée
par un autre Etat ou sa reconnaissance par le premier de ces Etats ne
permet pas à celui-ci de demander au juge international de revenir sur cette
situation ; il n’y a pas lieu alors pour ce juge à rechercher comment cette
situation a été créée.

C’est ainsi que dans l'affaire du Statut juridique du Groenland oriental la
Cour permanente de Justice internationale a jugé que l'attitude de la
Norvège pouvait être considérée comme la reconnaissance de la souverai-
neté du Danemark et qu’en conséquence il ne pouvait par la suite contester
cette souveraineté ; dans Paffaire du Temple de Préah Vihéar, M. Reuter
estimait que

« c’est l'attitude de la Thaïlande, c’est ce silence gardé pendant de
longues années qui est en contradiction avec les thèses actuellement
soutenues » (C.J. Mémoires, vol. II, p. 205),

or la Cour internationale de Justice a estimé que l’absence de protestation
par les autorités siamoises pendant de nombreuses années obligeait à
conclure à leur acquiescement (C.Z.J. Recueil 1962, p. 32).

Ainsi l’acquiescement peut résulter d’un silence et d’une absence de
protestations ; il peut donc être donné implicitement.

Certes la Cour internationale de Justice a le plus souvent évité de
recourir à la notion d’estappel ; il n'empêche que le Dictionnaire de la
terminologie du droit international de Basdevant en donne une définition
extensive et renvoie le lecteur au terme de « forclusion » défini comme la
« déchéance qui met obstacle à ce qu’un droit puisse être invoqué parce
qu’il ne l’a pas été en temps voulu, ou parce que son titulaire y a renoncé
expressément ou tacitement » (sur cette question voir l'ouvrage d’Antoine
Martin L’estoppel en droit international public, Paris, 1979).

Il convient donc de rechercher si dans l’affaire soumise à la Chambre les
déclarations ou l’attitude des Parties ainsi que celles des entités auxquelles
elles ont succédé peuvent étre considérées comme un acquiescement a
certaines situations de fait ou une renonciation à certains arguments juri-
diques. Ceci concerne plus spécialement le village de Dioulouna a propos
duquel la présente opinion insiste plus particulièrement ci-dessous.

Ceci concerne aussi l’attitude des Parties dans leurs tentatives de règle-
ment bilatéral du litige et devant les efforts de médiation entrepris par
POrganisation de l'unité africaine (OUA).

A cet égard il aurait été utile de s'interroger sur les conséquences du
communiqué de Conakry car, signé par les deux Parties, il présente ce

104
655 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

qu’un auteur appelle le fondement secondaire de l’estoppel, c’est-à-dire la
réciprocité.

Or par ce communiqué en date du 10 juillet 1975 les chefs d'Etat
signataires :

« Saluent les efforts déployés et les résultats obtenus par la Com-
mission de médiation de l'Organisation de l’unité africaine, et affir-
ment leur volonté commune de tout mettre en œuvre pour dépasser
lesdits résultats notamment en facilitant la délimitation de la frontière
séparant les deux Etats afin de sceller définitivement leur réconcilia-
tion ».

On peut en effet interpréter cette phrase d’abord comme la reconnais-
sance de la matérialité des « résultats », ensuite comme l'acceptation des
résultats déjà acquis tant en ce qui concerne l’invalidité de certains docu-
ments soumis à la Commission que la fixation précise de certains points ; le
« dépassement » consisterait alors à fixer les autres points et à organiser une
meilleure coopération entre les deux Etats. Mais il faut constater aussi que
ce communiqué a été présenté, notamment par le Mali, comme exprimant
d’une manière polie un refus de ces résultats. Il est possible de considérer
que cette présentation a été confirmée par le fait même du compromis signé
par les deux Parties.

B

IH. Le texte français fondamental est la loi 47-1707 du 4 septembre 1947
tendant au rétablissement du territoire de la Haute-Volta ; cette loi dispose
dans son article 2 que les limites de la Haute-Volta sont « celles de l’an-
cienne colonie de la Haute-Volta à la date du 5 septembre 1932 ». Peu
importe en conséquence les événements juridiques qui ont pu se produire
entre le 5 septembre 1932 et le 4 septembre 1947 ; il suffit en effet de
rechercher quelle était la limite séparant, à la première de ces dates, le
Soudan français de la Haute-Volta ; or à défaut de titre les travaux d’un
service géographique officiel, tels que les traduit une carte due à ce service,
présentent — subsidiairement par conséquent — une valeur certaine.

C'est d’ailleurs ce que l’arrêt constate (par. 62) en affirmant que : « si
toutes les autres preuves font défaut ou ne suffisent pas pour faire appa-
raître un tracé précis, la valeur probante de la carte de PIGN devient
déterminante ».

Cela est d’autant plus vrai que les autorités compétentes pour détermi-
ner les limites soit de cercles soit de colonies ont exprimé leur intention en
travaillant sur ces cartes et non sur le terrain. Si l’on excepte l’arrêté du
31 décembre 1922 portant réorganisation de la région de Tombouctou,
ainsi que celui du 31 août 1927, fixant les limites des colonies du Niger et de
la Haute-Volta, seules les cartes indiquaient les limites concernant le
Soudan français et la Haute-Volta.

105
656 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

La situation au 5 septembre 1932 ne peut donc être recherchée que dans
les cartes en usage à cette date, c’est-à-dire la carte au 1/500 000 de 1925 et
l'Atlas des cercles ; il peut donc sembler inutile de se référer à des textes ou
documents postérieurs à 1932 et antérieurs à 1947.

IV. La Chambre a préféré — par un raisonnement dont la logique est, je
le répète, incontestable — tenir compte d’une part de l'échange de corres-
pondances entre le gouverneur général de l’Afrique occidentale française
et les lieutenants-gouverneurs du Soudan et du Niger en date des 19 février
1935 et 3 juin 1935 (lettres 191 CM2 et 1068) et d’autre part d’un arrêté
du gouverneur général en date du 27 novembre 1935 (2728 AP). Elle a
constaté en effet qu'aucune des deux Parties ne fournissait la preuve que
ces textes ou documents modifiaient la situation antérieure : tout juste
pourrait-on faire remarquer qu'aucune des deux Parties n’a fourni la
preuve qu’ils ne les modifiaient pas ; on pourrait aussi souligner que la
lettre 191 CM2 précitée était en parfaite concordance avec les cartes en
usage en 1932, ce qui n’était pas le cas de l'arrêté 2728 AP, et enfin que
si l'arrêté 2728 AP fixait les limites de plusieurs cercles d’une même colonie
il n’avait pas pour objet, et donc n’a pu avoir pour effet, de fixer la frontière
séparant deux colonies (Soudan français et Niger).

V. Mais la solution retenue par la Chambre trouve une justification — à
mes yeux déterminante — pour ce qui concerne le village de Dionouga ; en
effet cette localité figure sous le nom de Dioulouna dans la liste des villages
du canton soudanais de Mondoro et surtout dans la circonscription de vote
de Mondoro (voir notamment un arrêté du gouverneur du Soudan en date
du 9 mars 1957) ; il en résulte que ses habitants ont toujours voté au Mali ;
comme ce village ne figure pas dans la liste des circonscriptions de vote en
Haute-Volta, ses habitants n’ont donc jamais voté au Burkina Faso, du
moins avant la date critique.

Il est regrettable à cet égard que les Parties n’aient pas poussé plus avant
leurs investigations en recherchant les procès-verbaux électoraux et
notamment ceux du référendum du 28 septembre 1958 dont les résultats
ont été successivement centralisés au chef-lieu de chaque territoire (Ba-
mako et Ouagadougou), au chef-lieu du groupe de territoires (Dakar) et
enfin à Paris.

Cette participation de Dioulouna à la vie démocratique soudanaise n’a
pas été contestée par les autorités voltaïques issues du suffrage ; or elle
aurait pu l’être ; en effet d’après la loi du 4 septembre 1947 l'assemblée
territoriale de la Haute-Volta (comme celle du Soudan) avait en matière de
limites territoriales une certaine compétence (consultative il est vrai) ; il
aurait donc été normal qu’elle proteste devant une situation impliquant la
participation aux délibérations de l’assemblée soudanaise d’un village que
la première aurait pu considérer comme voltaïque.

Le même silence a été gardé — du moins faute de déclaration contraire
présentée à la Chambre par le Burkina Faso — après l’accession des deux
territoires au statut d'Etat membre de la communauté ; cette fois la com-

106
657 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

pétence pour fixer leur frontière commune appartenait aux deux Etats et
non plus à la France.

Ce silence peut donc être considéré comme un acquiescement qui engage
aujourd’hui le Burkina Faso qui, au jour de l'indépendance, a recueilli par
succession les compétences étatiques dont disposait la Haute-Volta en tant
qu’Etat membre de la communauté aussi bien que les compétences exer-
cées par cette dernière.

VI. La logique du raisonnement préféré par la Chambre la conduit à
prolonger les effets de l'arrêté du 27 novembre 1935 (2728 AP) par ceux
de la lettre 191 CM2 du 19 février 1935 (ou vice versa) ; dans la mesure où
la Chambre a admis la valeur probante de ces deux documents je ne
peux qu’approuver cette position car ils ont été signés la même année et
par la même autorité ; on doit donc en déduire qu’ils se prolongent l’un
l’autre et ne se contredisent pas.

Tout juste peut-on faire remarquer que les points cités par l’arrêté sont
ceux de Yoro, Dioulouna, Oukoulou, Agoulourou, Koubo situés sur une
ligne sensiblement nord-est « passant au sud de la mare de Toussougou
pour aboutir en un point situé à l’est de la mare de Kétiouaire » ; or

— il n’a pas été possible de retrouver la mare de Kétiouaire dont la loca-
lisation n’a pu être établie ;

— il aurait été hasardeux de confondre en une même mare celle de Tous-
sougou et celle de Féto Maraboulé qu’une carte hydrologique de la
Haute-Volta distingue très nettement et cela d’autant plus que la ter-
minaison de ce toponyme est très probablement voltaïque si l’on en juge
par le nom de plusieurs villages incontestablement voltaïques ;

— le village d’Agoulourou, comme le constate la Chambre, n’est autre que
celui d’Oukoulourou ;

— bien que la Chambre ne soit pas absolument certaine que le village de
Koubo soit en réalité celui de Kobo figurant sur la carte au 1/200 000 de
1960, elle a estimé que la ligne frontiére devait laisser ce lieu dans le
territoire du Mali.

Il en résulte que la ligne désignée par l’arrété du 27 novembre 1935 aurait
pu être considérée comme celle reliant des points légèrement au sud
d’Oukoulourou, de Kobo et de la mare de Toussougou pour continuer
ensuite, comme l’a relevé la Chambre, jusqu’à la mare de Soum. Une ligne
ainsi définie passe en effet par le lieu dit Fayando qui correspond au point
géodésique (longitude 1° 24’ 15” ouest et latitude 14° 43’ 45” nord) cité
par la lettre 191 CM2 du 19 février 1935.

Mon attention s’est encore portée sur des terres de culture que reven-
diquent à la fois les habitants de Dioulouna et ceux de Diguel (Haute-
Volta) ; il s’agit de la terre de Douroumgara (ou Orogara) ; si comme il est
probable elle correspond au point appelé Diamagara sur la carte de 1960 il
n'y a aucune raison de la placer au Mali plutôt qu’au Burkina Faso (ou
l'inverse).

107
658 DIFFÉREND FRONTALIER (OP. IND. LUCHAIRE)

Enfin il me paraît utile de souligner les risques de confusion entre la
mare d’In Abao et le lieu dit Tin Kacham.

Mais ces considérations ne portent pas atteinte à l'essentiel du raison-
nement parfaitement logique qui est celui de la Chambre.

(Signé) François LUCHAIRE.

108
